Title: From Thomas Jefferson to George Hay, 7 September 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            
                                7 September 1807
                            
                        
                        On re-examination of a letter of Nov. 12. 1806. from Genl. Wilkinson to myself (which having been for a
                            considerable time out of my possession is now returned to me) I find in it some passages entirely confidential, given for
                            my information in the discharge of my executive functions, and which my duties & the public interest forbid me to make
                            public. I have therefore given above a correct copy of all those parts which I ought to permit to be made public. those
                            not communicated are in no wise material for the purposes of justice on the charges of treason or misdemeanor depending
                            against Aaron Burr; they are on subjects irrelevant to any issues which can arise out of those charges, & could
                            contribute nothing towards his acquittal or conviction. the papers mentioned in the 1st. & 3d. paragraphs as inclosed in
                            the letter, being separated therefrom, & not in my possession, I am unable from memory to say what they were. I presume
                            they are in the hands of the Attorney for the US. Given under my hand this 7th. day of September 1807.
                        
                            Th: Jefferson
                            
                        
                    